                                                                                   USDC SDNY
                                                                                   DOCUMENT
                                                                                   ELECTRONICALLY FILED
                                                                                   DOC #:
UNITED STATES DISTRICT COURT                                                       DATE FILED: 8/22/2020
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------x
J.T., Individually and on behalf of D.T.;
K.M., Individually and on behalf of M.M. and S.M.;
J.J., Individually and on behalf of Z.J.;
C.N., Individually and on behalf of V.N.; and,
All Others Similarly Situated,
                                                                        CASE NO.: 20 – cv – 5878 (CM)
                                          Plaintiffs,
                                                                        ORDER TO SHOW CAUSE
                                                                        FOR A TEMPORARY
                                                                        RESTRAINING ORDER AND
                                                                        PRELIMINARY INJUNCTION
             -   against -


BILL de BLASIO, in his official capacity as the
Mayor of New York City;
RICHARD CARRANZA, in his official capacity
as the Chancellor of the New York City
Department of Education; the NEW YORK CITY
DEPARTMENT OF EDUCATION;
the SCHOOL DISTRICTS IN THE UNITED
STATES; and, the STATE DEPARTMENTS OF
EDUCATION IN THE UNITED STATES,

                                           Defendants.
-------------------------------------------------------------------x

         Upon Plaintiffs’ Memorandum of Law in Support of an Order to Show Cause for a

Temporary Restraining Order and a Preliminary Injunction, dated August 20, 2020, and the

Declaration of Peter G. Albert, Esq., dated August 20, 2020, and the exhibits annexed thereto,

it is

        ORDERED, that the above-named Defendants shall, by on or before September 4, 2020,


file a written response to the Plaintiffs’ application for a Temporary Restraining Order and


Preliminary Injunction, pursuant to Rule 65 of the Federal Rules of Civil Procedure;

Defendants are also directed to file any motion to dismiss, sever, or transfer or for any other

relief for any Defendant by September 4, 2020; and, be it further
         ORDERED, that the Plaintiffs shall, by on or before September 18, 2020, file a

  written reply to the Defendants’ opposition and a response to any motion by any defendant;

  Plaintiffs must file a separate brief responding to each individual motion made by any

  Defendant but may file one reply brief to Defendants’ opposition to their motion for a

  preliminary injunction.


         The Court will schedule a hearing only if it deems one to be necessary.

           Plaintiffs are directed to serve a copy of this order to Defendants or their counsel on or before

August 24, 2020 at 10 a.m. and to retain proof of service.


SO ORDERED.
                                                              _____________________________________
Dated: August 22, 2020                                               GREGORY H. WOODS
New York, New York                                                  United States District Judge
